Exhibit 10.1 EXECUTION VERSION Amended and restated REGISTRATION RIGHTS AGREEMENT BY AND AMONG EAGLE BULK SHIPPING INC. AND THE OTHER PARTIES LISTED ON SCHEDULE I HERETO Dated as of May 13, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01. Defined Terms 1 Section 1.02. Other Interpretive Provisions 7 ARTICLE II REGISTRATION RIGHTS 8 Section 2.01. Initial Public Offering on Demand 8 Section 2.02. Demand Registration 11 Section 2.03. Shelf Registration 14 Section 2.04. Piggyback Registration 19 Section 2.05. Black-out Periods 20 Section 2.06. Registration Procedures 22 Section 2.07. Underwritten Offerings 27 Section 2.08. No Inconsistent Agreements; Additional Rights 29 Section 2.09. Registration Expenses 29 Section 2.10. Indemnification 30 Section 2.11. Rules 144 and 144A and Regulation S 33 Section 2.12. Limitation on Registrations and Underwritten Offerings 33 Section 2.13. In-Kind Distributions 33 ARTICLE III MISCELLANEOUS 34 Section 3.01. Term 34 Section 3.02. Injunctive Relief 34 Section 3.03. Notices 34 Section 3.04. Recapitalization 35 Section 3.05. Amendment 35 Section 3.06. Successors, Assigns and Transferees 35 i Section 3.07. Binding Effect 35 Section 3.08. Third Party Beneficiaries 35 Section 3.09. Governing Law; Jurisdiction; Agent For Service 36 Section 3.10. Waiver of Jury Trial 36 Section 3.11. Immunity Waiver 36 Section 3.12. Entire Agreement 36 Section 3.13. Severability 37 Section 3.14. Counterparts 37 Section 3.15. Headings 37 ii Amended and Restated REGISTRATION RIGHTS AGREEMENT Amended and Restated Registration Rights Agreement (the “ Agreement ”), dated as of May 13, 2016, is by and among Eagle Bulk Shipping Inc., a Marshall Islands corporation (including any of its successors by merger, acquisition, reorganization, conversion or otherwise, the “ Company ”), and the Persons set forth on Schedule I hereto. Unless otherwise indicated, capitalized terms used herein shall have the meanings ascribed to such terms in Section 1.01 . WITNESSETH: WHEREAS, the Company and certain stockholders of the Company are parties to that certain Registration Rights Agreement, dated as of October 15, 2014 (the “ Original Registration Rights Agreement ”); WHEREAS, the Original Registration Rights Agreement has terminated with respect to certain Holders of Registrable Securities under the Original Registration Rights Agreement pursuant to Section 3.01 thereof; WHEREAS, the parties desire to enter into this Agreement to amend and restate the Original Registration Rights Agreement, it being acknowledged and agreed that this Agreement shall become effective, and the rights and obligations of the parties under this Agreement, shall commence immediately upon the date hereof; and WHEREAS, the parties hereto desire to provide for, among other things, the grant of registration rights with respect to the Registrable Securities. NOW, THEREFORE, in consideration of the foregoing and the mutual promises, covenants and agreements of the parties hereto, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, and subject to the satisfaction or waiver of the conditions hereof, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01. Defined Terms . As used in this Agreement, the following terms shall have the following meanings: “ Adverse Disclosure ” means public disclosure of material non-public information that, in the Board of Directors’ good faith judgment, after consultation with independent outside counsel to the Company, would be required to be made in any Registration Statement filed with the Commission by the Company so that such Registration Statement would not contain a material misstatement of fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading, would not be required to be publicly disclosed at such time but for the filing of such Registration Statement, and which information the Company has a bona fide business purpose for not disclosing publicly at such time. “ Affiliate ” has the meaning specified in Rule 12b-2 under the Exchange Act; provided that no Holder shall be deemed an Affiliate of the Company or its Subsidiaries for purposes of this Agreement; provided further that neither portfolio companies (as such term is commonly used in the private equity industry) of a Holder nor limited partners, non-managing members or other similar direct or indirect investors in a Holder shall be deemed to be Affiliates of such Holder. The term “ Affiliated ” has a correlative meaning. “ Agreement ” has the meaning set forth in the preamble. “ Authorized Agent ” has the meaning set forth in Section 3.10 . “ Automatic Shelf Registration Statement ” means an “automatic shelf registration statement” as defined in Rule 405 promulgated under the Securities Act. “ Board of Directors ” means the board of directors of the Company. “ Business Day ” means any day other than a Saturday, Sunday or a day on which commercial banks located in New York, New York are required or authorized by law or executive order to be closed. “ Closing Price ” means, with respect to the Registrable Securities, as of any date of determination, (i) if the Registrable Securities are listed on a national securities exchange, the closing price per share of a Registrable Security on such date published in The Wall Street Journal (National Edition) or, if no such closing price on such date is published in The Wall Street Journal (National Edition), the average of the closing bid and asked prices on such date, as officially reported on the principal national securities exchange on which the Registrable Securities are then listed or admitted to trading; or (ii) if the Registrable Securities are not listed or admitted to trading on any national securities exchange, the last sale price or, if such last sale price is not reported, the average of the high bid and low asked prices in the over-the-counter market on such date, as reported by The Nasdaq Stock Market LLC or such other system then in use; or (iii) if on any such date the Registrable Securities are not quoted by any such organization, the average of the closing bid and asked prices as furnished by a professional market maker making a market in the Registrable Securities selected by the Company; or (iv) if none of (i), (ii) or (iii) is applicable, a market price per share determined in good faith by the Board of Directors. If trading is conducted on a continuous basis on any exchange, then the closing price shall be as set forth at 4:00 p.m. New York City time. “ Commission ” means the United States Securities and Exchange Commission. “ Common Stock ” means shares of the Company’s common stock, par value $0.01 per share. “ Company ” has the meaning set forth in the preamble. “ Company Public Sale ” has the meaning set forth in Section 2.04(a) . “ Company Share Equivalents ” means the Warrants and any other securities exercisable, exchangeable or convertible into Company Shares and any options, warrants or other rights to acquire Company Shares. 2 “ Company Shares ” means shares of Common Stock (including the Warrant Shares), any securities into which such shares of Common Stock shall have been changed, or any securities resulting from any reclassification, recapitalization or similar transactions with respect to such shares of Common Stock. “ Designated Exchange ” means, at the election of the IPO Demanding Holders, either the New York Stock Exchange or the Nasdaq Stock Market. “ Demand Registration ” has the meaning set forth in Section 2.02(a) . “ Determination Date ” has the meaning set forth in Section 2.03(g) . “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and any successor thereto, and any rules and regulations promulgated thereunder, all as the same shall be in effect from time to time. “
